United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1168
Issued: November 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 23, 2014 appellant, through counsel, timely appealed the April 1, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which granted a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has greater than 21.24 percent binaural hearing loss.
FACTUAL HISTORY
Appellant, a 68-year-old former welder, has an accepted occupational disease claim for
bilateral sensorineural hearing loss, which arose on or about March 15, 1987.2 OWCP accepted
1

5 U.S.C. §§ 8101-8193 (2006).

2

Appellant retired effective December 31, 1999.

the claim based on the May 29, 2013 opinion of Dr. Eugenia M.G. Gray, a Board-certified
otolaryngologist and OWCP-referral physician.
Dr. Gray diagnosed employment-related bilateral sensorineural hearing loss. She also
rated a 26.25 percent binaural hearing loss, which included an additional 5 percent bilateral
impairment due to tinnitus.3 Dr. Gray noted a history of tinnitus began in the 1970’s. Tinnitus
reportedly made appellant’s headaches worse, but once he began using earplugs, it helped with
the bothersome noise and the tinnitus as well. However, earplugs did not resolve the headaches
or tinnitus completely. Dr. Gray further noted that currently appellant’s tinnitus was most
bothersome for him. It was nagging and irritating and kept him from sleeping. The right side
was a little worse than the left. Appellant reported that he occasionally felt off balance because
of the tinnitus, and sometimes associated a little mild nausea with the severity of the tinnitus. He
would go to sleep, but when he awoke the sound never went away.
OWCP referred Dr. Gray’s findings to a district medical adviser, Dr. Duane J. Taylor, a
Board-certified otolaryngologist, who found 21.24 percent binaural hearing loss. Dr. Taylor also
found that appellant reached maximum medical improvement as of May 29, 2013. His
impairment rating mirrored Dr. Gray’s, with one exception -- he did not include impairment for
tinnitus.
On April 1, 2014 OWCP granted a schedule award for 21.24 percent binaural hearing
loss. The award covered a period of 42 weeks beginning May 29, 2013. OWCP explained that
the award was based on Dr. Taylor’s findings, which differed from Dr. Gray’s impairment rating.
On appeal, counsel noted that Dr. Taylor provided no explanation for excluding
Dr. Gray’s five percent rating for tinnitus.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the appropriate standard for evaluating schedule losses.5

3

The May 29, 2013 audiogram which Dr. Gray relied upon noted losses at the frequencies of 500, 1,000, 2,000,
and 3,000 cycles per second (cps). The right ear losses were recorded as 30, 40, 40 and 55 decibels (dB). The left
ear losses were recorded as 20, 30, 50 and 55 dB.
4

For complete loss of hearing of one ear, an employee shall receive 52 weeks’ compensation. 5 U.S.C.
§ 8107(c)(13). For complete loss of hearing of both ears, an employee shall receive 200 weeks’ compensation. Id.
5

20 C.F.R. § 10.404 (2014).

2

Effective May 1, 2009, schedule awards are determined in accordance with the sixth edition of
the A.M.A., Guides (2008).6
Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.7 Then, the “fence” of 25 dB is deducted because, as the A.M.A., Guides
points out, losses below 25 dB result in no impairment in the ability to hear everyday speech
under everyday conditions.8 The remaining amount is multiplied by a factor of 1.5 to arrive at
the percentage of monaural hearing loss.9 The binaural loss is determined by calculating the loss
in each ear using the formula for monaural loss; the lesser loss is multiplied by five, and then
added to the greater loss and the total is divided by six to arrive at the amount of the binaural
hearing loss.10
ANALYSIS
Based on the May 29, 2013 audiogram, appellant’s right ear hearing losses at 500, 1,000,
2,000, and 3,000 cps were 30, 40, 40 and 55 dB, which totaled 165 dB. His left ear losses were
20, 30, 50 and 55 dB, which totaled 155 dB. The right ear hearing loss of 165 dB resulted in an
average loss of 41.25, and the left ear loss averaged 38.75 dB. After subtracting the 25 dB fence,
the right ear loss was 16.25 and the left ear loss was 13.75 dB. Each loss was multiplied by 1.5,
resulting in a right ear loss of 24.375 dB and a left ear loss of 20.625 dB. The lesser of the two
(20.625 dB) was multiplied by 5 and added to the greater loss (24.375 dB), then divided by 6
(127.5÷6) to calculate the binaural loss of 21.25 dB. Dr. Gray rated an additional 5 percent
binaural hearing loss due to tinnitus, for an overall rating of 26.25 percent. Dr. Taylor did not
address the additional five percent for tinnitus.
The A.M.A., Guides allow for up to an additional five percent impairment for
Specifically, the A.M.A., Guides provide that if the tinnitus interferes with activities
living, including sleep, reading (and other tasks requiring concentration), enjoyment
recreation and emotional well-being, up to five percent may be added to a measurable
hearing impairment.11

tinnitus.
of daily
of quiet
binaural

Dr. Gray noted a history of tinnitus dating back to the 1970’s. Tinnitus reportedly made
appellant’s headaches worse. While earplugs helped, this protective measure did not resolve
appellant’s headaches or tinnitus completely. Dr. Gray also noted that currently appellant’s
tinnitus was most bothersome for him. The tinnitus was nagging and irritating and kept him
6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); and Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(February 2013).
7

See Section 11.2, Hearing and Tinnitus, A.M.A., Guides 248-51 (6th ed. 2008).

8

Id. at 250.

9

Id. at 250-51.

10

Id. at 251.

11

Section 11.2b, Tinnitus, A.M.A., Guides 249 (6th ed. 2008).

3

from sleeping. The right side was noted to be a little worse than the left. Appellant also reported
occasionally feeling off balance because of the tinnitus. Dr. Gray further noted that appellant
sometimes associated a little mild nausea with the severity of the tinnitus.
The Board finds that Dr. Gray’s May 29, 2013 report provided sufficient explanation to
support an additional five percent binaural hearing loss due to tinnitus. As noted, Dr. Taylor
offered no explanation for excluding the additional rating for tinnitus. Consistent with OWCP
procedures, Dr. Gray’s overall rating of 26.25 percent is rounded down to 26 percent binaural
hearing loss.12 Accordingly, the April 1, 2014 decision shall be modified to reflect appellant’s
entitlement to a schedule award for 26 percent binaural hearing loss.
CONCLUSION
The Board finds that appellant has proven he sustained hearing loss greater than 21.24
percent. The record establishes that appellant has 26 percent binaural hearing loss and such
disability benefits are therefore awarded on this appeal.
ORDER
IT IS HEREBY ORDERED THAT the April 1, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: November 13, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4b(2)(b).

4

